11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Laura Bevill and The Estate of Tom R. Bevill, Deceased
            Appellants
Vs.                  No. 11-03-00320-CV – Appeal from Stephens County
Citizens National Bank of Breckenridge
            Appellee
 
            Citizens National Bank of Breckenridge has filed in this court a motion to dismiss the appeal. 
Neither Laura Bevill nor The Estate of Tom R. Bevill, Deceased, has responded to the motion.
            Citizens National Bank of Breckenridge contends in its motion that the appeal is moot.  On
September 25, 2003, the trial court signed its order dismissing the suit without prejudice.  Appellants
perfected this appeal from the September 25 order.  On October 28, 2003, appellants re-filed their
suit.  We agree that this appeal is moot.
            The motion is granted, and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
February 12, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.